DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered. Claims 1, 3, 4 and 6-9 are pending; Claims 4 and 6-8 have been withdrawn and claims 1, 3 and 9 are examined in this office action.

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/771,248 (‘248) (reference application) as amended June 18, 2020. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a composition comprising 80% or greater major stevia glycosides selected from the group including reb D and M; and 5% or less of each of the minor stevia glycosides Reb N and O.  Although the claimed limitations are not identical, they are overlapping.  It is noted that although ‘248 does not explicitly state the composition is a “food additive” as instantly claimed, ‘248 recites a sweetener, which one of ordinary skill in the art would understand to encompass or at least make obvious for use as a food additive.  The Examiner takes Official Notice that sweeteners were known additives for foods.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112 (withdrawn)
Rejection of claims 1 and 3 made under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement have been withdrawn based on applicant’s amendment to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claims 1, 3 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Petit et al (WO 2014/197898), hereinafter Petit and NPL article to Ohta et al. “Characteristerization of Novel Steviol Glycosides from Leaves of stevia rebaudiana Morita”, hereinafter Ohta.

Note: page 6 para 2 of applicant’s disclosre states that “As used herein, a minor steviol glycoside is one that is present in a composition in an amount less than 5% or less than 3%”

Petit teaches food additive stevia extracts (abstract).  Petit teaches extract compositions with a total steviol glycoside content (TSG) including major glycosides selected from the group including Reb A, D, C and M and stevioside in an amount of 45-65% or 55-65%, and also teaches other glycosides, in addition to the TSG, were included in the extract compositions from 35-50% or 35-45%, wherein other glycosides included minor glycosides of Reb O, N, J, H and K (paragraphs 0015 and 0016, Table 3).  
Petit teaches that the composition PCS-5001 comprises: 26.5-85% major stevia glycosides as claimed including Reb A, stevioside, Reb D, Reb C, dulcoside A, Rubusoside, Reb B and Steviolbioside; and 2-12% minor glycosides, including in amounts of less than 5% each of Reb E, N and O.  Petit teaches that the composition PCS-1015  comprises: 32.5-67% major stevia glycosides as claimed including Reb A, stevioside, Reb D, Reb F, Reb C, dulcoside A, Rubusoside, Reb B and Steviolbioside; and 9-22% minor glycosides, including in amounts of less than 5% each of Reb. N and O.  Petit additionally claims a food additive composition comprising major stevia glycosides selected from the group including Reb A, Stevioside, Reb D and Reb C, wherein each is included in an amount of 1-25%, thus providing a total of 4-100% major steviol glycosides to the composition; and 0-30% minor stevia glycosides selected from the group including Reb. N and O or 0-50% minor stevia glycosides selected from the group including Reb H and K (claims 1-6).  Further regarding the newly added claim 9 comprising at least one member selected from the group consisting of  Reb B, Reb E, Reb F, Steviobioside, Rubusoside and Dulcoside A.
The ranges and minor and major stevia glycoside groupings and additional  rebaudiosides of Petit overlaps the claimed ranges.  Further, stevia rebaudiana species are known to have varying proportions of major and minor glycosides as taught by Petit (PCS 5001 and PCS 1015) and Ohta Table 4 where the proportion of claimed major rebaudiosides 81.4%  for Morita and 78.5% for Bertoni and similarly the minor stevia glycosides are also  variable. Further, as recited the major and minor stevia glycosides can be at least one selected from the claimed glycosides. As recited, the claim limits that the sum of major and minor glycosides is not less than 95%, however, the glycosides are not limited to the list recited in the claim 1, as described in applicant’s disclosure as well as recited in claim 9. Thus, the list of major and minor glycosides of claim is not exhaustive and inclusion of additional glycosides from table 3 in Petit as well as by Ohta (abstract and Table 4). Therefore, it follows that major and minor glycosides in stevia are at least 95% of total glycosides and identifying at least 95% of the compounds  in stevia are required before it can be allowed for use as a food additives (See Ohta Page 1 Column 2, para before Materials and methods). Thus, utilizing stevia extracts where the total glycosides including the major and minor glycosides in varying proportions were known as taught by Petit and also cited in  NPL document to Ohta 
It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include a stevia extract wherein the major steviol glycosides are less than 95% and sum of major and minor glycosides in stevia are at least 95% of total glycosides. The ordinary artisan would have been motivated to modify Petit at least for the purpose of making a stevia extract that is suitable for being used as a food additive.


It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 



Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive. 
Applicant argues that as Petit teaches a TSG limited to 45-65% or 55-65%, the total steviol glycosides in the prior art reference cannot be greater than 95% as recited in claim 1.  This argument is not convincing as Petit teaches that TSG is the total of only 9 of the steviol glycosides that are recognized by the Codex Alimentarius and major regulatory authorities, and that the composition contains other glycosides (Table 3 note and last two columns).  Thus applicant’s argument is not convincing as it does not accurately represent the reference.  It is noted that the instant specification also notes that the term TSG was a quantification of 9-11 major steviol glycosides and does not include the total number of glycosides, including minor glycosides that are present in compositions (specification page 6 first paragraph).  Although Petit teaches a TSG including major glycosides such as Reb A, F, C and A in an amount of 45-65% or 55-65%, Petit also teaches other glycosides are included form 35-50% or 35-45%, wherein other glycosides include minor glycosides, Reb O, N, H and K.  As discussed herein, the teachings in the prior art anticipate or at least make obvious the claimed ranges, as well as at least one minor and at least one major steviol glycoside selected from the named groupings as claimed.
Applicant argues that as Petit teaches that steviol glycosides well below the threshold concentration that would impart sweetness, the teachings of Petit would lead away from the compositional ranges as instantly claimed and as taught by the reference in Table 3.  This argument is not persuasive as a reference is considered for all that it teaches.  In the instant case, Petit clearly teaches of overlapping compositional ranges to those as claimed (see paragraphs 0015 and 0016, Table 3 and claims 1-5).  Additionally the claim limits that the sum of major and minor glycosides is not less than 95%, however, the glycosides are not limited to the list recited in the claim 1, as described in applicant’s disclosure as well as  evident from recitation of claim 9. Thus, the list of major and minor glycosides of 
Additionally, the threshold taste level would not necessarily be dependent only upon the compositional range of the glycoside extract composition, but more importantly on the level of dilution that was applied to the glycoside extract composition when used in the final food product.  Applicant has provided no evidence that the disclosed composition would be excluded by the reference as argued.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1791